Citation Nr: 0313135	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  01-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1951, and from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

Any current degenerative disc disease of the lumbosacral 
spine is not related to the veteran's military service.


CONCLUSION OF LAW

The veteran does not have degenerative disc disease of the 
lumbosacral spine that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1951 to 
December 1951, and from July 1956 to July 1960.  Upon receipt 
of the veteran's claim in May 1998, the RO contacted the 
veteran in August 1998 and notified him of the likely loss of 
his service medical records (SMRs) in a fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
veteran was requested to submit a completed NA Form 13055 to 
allow for a broader search for any pertinent medical 
information.  The veteran submitted the form in March 1999 
and reported treatment for a back injury in 1959 at Maxwell 
Air Force Base (AFB), Alabama.  The RO made multiple attempts 
to obtain the veteran's SMRs but was unsuccessful.  The 
search included Surgeon General Office (SGO) records, as well 
as sick/morning reports for the veteran's listed unit.  The 
RO made a formal finding of the unavailability of the 
veteran's SMRs in June 2002.  The veteran was notified of 
that determination that same month.

As noted above, the veteran submitted his original claim for 
disability compensation benefits in May 1998.  He reported 
receiving treatment for a back injury in service in 1959.  He 
did not list any source of civilian treatment at that time.

The RO wrote to the veteran in August 1998 and informed him 
of the elements needed to submit a well-grounded claim at 
that time.  This included advising the veteran to submit 
medical evidence of treatment since his discharge from 
service.

The RO initially denied the veteran's claim in October 1998 
for failure to respond to the August 1998 letter.

The veteran submitted a statement in October 1998 wherein he 
described hurting his back due to heavy lifting associated 
with his military duties.  He said that he sought treatment 
at the base hospital.  The veteran said that he applied for a 
job with Penn Railroad in 1960 and was almost denied 
employment because of his back injury in service.  He said 
that he had been diagnosed with a degenerative disc.

The veteran included an authorization for release of 
information with his statement wherein he listed treatment at 
two private hospitals in 1993 and 1994.  He also said that he 
had a computed tomogram (CT) scan at the VA medical center 
(VAMC) Huntington, West Virginia.  The veteran added that he 
was waiting on a doctor's report that he would forward to VA.

The RO wrote to the veteran in February 1999 in response to 
his October 1998 submission.  The veteran was again requested 
to complete a NA Form 13055.  He was also advised that he 
needed to submit evidence of medical treatment closer in time 
to his discharge from service.  The RO noted that the 
veteran's medical evidence referred to treatment provided in 
1993, more than 30 years after service.  The veteran was 
again advised of the elements necessary to substantiate his 
claim, to include medical evidence to show a nexus between 
any current disability and a claimed condition in service.

As noted above, the veteran submitted a completed NA Form 
13055 in March 1999.  The RO made several attempts at that 
time to obtain any sort of medical records from the NPRC.

Records for N. Ellingsen, M.D., were received in June 1999.  
The records covered a period from December 1976 to June 1994.  
The first mention of any type of a back problem was dated in 
August 1984 when the veteran was seen for back pain.  The 
entry noted that the veteran had no prior history of back 
problems until February 1982 when he injured his lower back 
at work.  The veteran was noted to have experienced back 
problems since that time.  The entry noted that an x-ray of 
the lumbosacral spine was interpreted as unremarkable.  The 
veteran was treated again in July 1992.  The veteran was 
evaluated for possible surgery for his lower back in June 
1993.  The history noted an onset of back problems in 1982 
with a recurrence in 1984.  There was no mention of any 
earlier problems and no mention of any relationship between 
the veteran's then-current problems and any incident of 
service.  An entry dated in October 1993 reported that the 
veteran had had a discectomy at L5-S1 in August 1993.  
Follow-on entries noted additional evaluation and treatment 
for back pain.  There was no nexus to service noted.  There 
was no indication of any back problem earlier than 1982.

The veteran's claim was denied as not well grounded in 
January 2000.  The rating decision noted that the first 
evidence of any back problem was dated in 1982, more than 20 
years after service.  Further, there was no evidence linking 
any current complaints to the veteran's alleged back injury 
in service.

A discharge summary from St. Joseph's Hospital detailed the 
veteran's admission for his back surgery in August 1993.  The 
summary noted that the veteran had a longstanding history of 
back pain from 1982 when he injured his back while working 
for the railroad.  There was no mention of any earlier back 
injury.  

In his April 2000 notice of disagreement the veteran 
acknowledged being informed that his SMRs may have been 
destroyed.  He repeated his contention that he suffered a 
back injury from lifting heavy objects in service.  He said 
he was trying to get a copy of his employment physical from 
1960 to show a finding of an earlier back problem.

The RO wrote to the veteran in March 2001 and advised him 
regarding the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised of VA's duty to 
provide notice of information needed to complete his claim as 
well as information or evidence needed to substantiate his 
claim.  The veteran was further advised of VA's duty to 
assist him in developing evidence in support of his claim.  
The letter informed the veteran of the evidence already of 
record.  He was further informed of the three elements needed 
to establish service connection, to include competent 
evidence showing a relationship between a current diagnosis 
and military service.

The veteran submitted additional private x-ray and magnetic 
resonance imaging (MRI) reports dated in 1995 and 1998.  A 
September 1995 x-ray report for the lumbosacral spine noted 
mild degenerative change.  A MRI report for the same time 
noted a mild scar formation at the level of L5-S1.  A 
September 1998 MRI report noted degenerative disc disease 
(DDD) with a mild degree of hard disc bulging posteriorly at 
L5-S1 level and early degenerative changes at the L4-L5 
level.

The veteran's substantive appeal was received in April 2001.  
He said that he was not able to obtain a copy of his 1960 
employment physical and that the employer was no longer in 
existence.  The veteran said that he had no further evidence 
to submit.

Associated with the claims folder are VA treatment records 
for the period from March 1998 to May 2002.  The records 
contain little information regarding the veteran's back 
condition.  References to it are by way of history.  There is 
no active treatment and no nexus opinion to link any current 
complaints to an incident in service.

The RO readjudicated the veteran's claim on the merits in 
July 2002.  The rating decision detailed all of the evidence 
of record.  The efforts to obtain the veteran's SMRs were 
also noted.  The rating decision noted that the first 
evidence of any type of back problem after service was dated 
in 1982.  Further, there was no evidence linking any current 
diagnosis to service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if a 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above the veteran's SMRs are missing and presumed to 
have been destroyed.  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The RO made multiple searches of available records at the 
NPRC to include SGO and morning/sick reports, but with no 
success.  The veteran was advised of the outcome of the 
search attempts.  He was notified on several occasions to 
submit additional evidence to show a back injury in service, 
as well as evidence to link any current back problem to the 
alleged injury in service.  He failed to produce any 
additional evidence other than records showing current 
disability.  

The medical records submitted by the veteran clearly show 
that he suffered a back injury in 1982, more than 20 years 
after service.  The injury was associated with his employment 
with the railroad.  He suffered another injury in 1984.  The 
veteran never related any prior history of a back problem 
when he was treated in 1982 and 1984 or at any time 
thereafter.  There is no medical evidence that recorded a 
history of a back injury in service.  All of the medical 
records point to the onset of the veteran's back problems as 
beginning with the 1982 injury.  Further, the degenerative 
changes of the lumbosacral spine were not noted until many 
years after service.  The August 1984 x-ray of the 
lumbosacral spine was unremarkable.  It was not until later 
that x-rays and MRI results documented a diagnosis of 
degenerative changes.

The Board notes that the veteran is capable of presenting lay 
evidence regarding the injury he claims in service and the 
symptoms he has experienced since service.  Nevertheless, 
where, as here, a medical opinion is required to diagnose the 
condition and to provide a nexus opinion to link the 
veteran's current low back pain to service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if a back injury in service was conceded, the veteran 
has still failed to provide any competent evidence that would 
link his current diagnosis of DDD of the lumbosacral spine to 
service.  He was notified by letter on multiple occasions of 
the need to satisfy this element as well as by the several 
rating decisions, statement of the case and supplemental 
statement of the case.  The veteran failed to present that 
evidence.

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See also Charles v. 
Principi 16 Vet. App. 370, 375 (2002).  The evidence of 
record is such that the duty to obtain a medical examination 
is not triggered in this case.  The veteran alleges that he 
suffered a back injury in service.  His SMRs are missing so 
there is no way to assess his contention by way of a review 
of the SMRs.  Nevertheless, the medical evidence he has 
submitted in support of his claim clearly demonstrates that 
there was no prior history of back problems before 1982.  All 
of the medical evidence of record relates the onset of the 
veteran's back problems to events no earlier than the 1982 
injury.  

Additional evidentiary development by way of examination is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, other than by unsubstantiated allegation, there is no 
indication that DDD is related to anything other than post-
service injury.  Thus there is no requirement to obtain a VA 
medical examination in this case.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show 
some causal connection between his disability and his 
military service; a disability alone is not enough).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for DDD of the lumbosacral spine.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  There is no outstanding information or evidence 
needed to complete a claim in this case.  The veteran is 
claiming service connection for DDD of the lumbosacral spine.  
He has provided evidence of his periods of service by way of 
his DD 214's.  The benefit sought is clear and eligible 
service time has been identified.  Thus there is no 
additional evidence or information required to complete the 
claim. 

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that, which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran was originally contacted by the RO in August 
1998.  He was informed of the evidence needed to substantiate 
his claim.  He was also given specific notice that his SMRs 
may be missing and that he should complete the necessary form 
to allow for a search for other related records.  

The RO wrote to the veteran in February 1999 and again 
detailed the evidence required to satisfy the elements of his 
claim.  He was specifically urged to identify evidence that 
was more recent in time to his last period of service as the 
evidence of record related to a back problem as of 1993, many 
years after service.

The RO denied the veteran's claim in January 2000.  It was 
denied as not well grounded at that time.  The decision 
explained that the veteran had failed to provide evidence to 
show a nexus between any current disability and his period of 
service.  The veteran had also failed to provide evidence of 
a back injury in service other than through his own lay 
statements.  

A second rating decision, dated in March 2000, also denied 
the claim as not well grounded for the same reasons.  The 
veteran was given notice of the rating action in April 2000.

The veteran was issued a statement of the case (SOC) in May 
2000 that addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC again notified the veteran that he had not 
submitted sufficient evidence to establish service connection 
for DDD of the lumbosacral spine.

The RO wrote to the veteran in March 2001.  The RO advised 
the veteran of the enactment of the VCAA and of VA's duty to 
provide specific notices and duty to assist.  The veteran was 
again informed of the elements he needed to satisfy in order 
to substantiate his claim.  He was informed of the evidence 
of record and requested to identify any other evidence that 
could be obtained in support of his claim.  He was advised 
that he should submit, or identify, the additional 
information or evidence within 60 days but that he had up to 
one year to submit the information or evidence in support of 
his claim.

The veteran responded in April 2001 that he had no additional 
evidence to submit.  He had attempted to obtain a copy of an 
employment physical examination that he thought would be of 
help.  He was unsuccessful and the railroad company involved 
was no longer in business.

The RO notified the veteran in June 2002 that all attempts to 
obtain his SMRs, or alternate medical records, were 
unsuccessful.  He was asked to submit any SMRs he had in his 
possession.  

The veteran's claim was denied on the merits in July 2002.  
The basis of the denial was the same as before.  The veteran 
had failed to provide competent evidence of a back injury in 
service and had failed to provide competent evidence to link 
his current diagnosis to any incident of service.

The veteran was issued a supplemental statement of the case 
(SSOC) in January 2003 that reviewed all of the evidence of 
record.  The SSOC also provided the pertinent statutory and 
regulatory provisions relating to the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection.  He was kept 
informed of the evidence developed by VA.  The May 2000 SOC 
and January 2003 SSOC informed the veteran as to why the 
evidence added to the record did not allow for the grant of 
his claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
as enacted by the VCAA and newly promulgated 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case the veteran was informed from the outset, in 
August 1998, that his SMRs might be missing.  He was 
requested to complete a NA Form 13055 to allow for a broader 
search for alternate medical records.  The veteran complied.  
The RO contacted the NPRC and made repeated attempts to 
obtain SMRs and other medical records for the veteran.  All 
attempts were unsuccessful.  The veteran was advised of his 
missing SMRs in the rating decisions and his SOC.  He was 
given a formal notice in June 2002.  The veteran has been 
give full notice of the fact his SMRs are missing.  He has 
been encouraged to submit other forms of evidence to support 
his claim, particularly regarding a back injury in service.

The veteran submitted private medical records in support of 
his claim.  VA outpatient records were obtained and 
associated with the claims file.  The reported in April 2001 
substantive appeal that he was unable to obtain a copy of the 
employment physical he sought.  He also said that he had no 
further evidence to submit.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

